Formal sitting - Ingrid Betancourt
Ladies and gentlemen, President-in-Office of the Council, Commissioner, it gives me great satisfaction and a great feeling of admiration to welcome Ingrid Betancourt to the European Parliament today. A warm welcome to you, Mrs Betancourt!
(Applause)
The fact that you are with us today is a testimony to the fact that courageous people never give up hope in the fight for freedom and human dignity. After your release on 2 June 2008 I had the honour of writing to you on behalf of the European Parliament and welcoming you back to freedom. Now the moment has come for you to be here as our guest.
You were held captive for six years, four months and nine days. You alone know what you had to go through during those 2 321 days, but you have become a symbol of freedom throughout the world and a symbol of human resistance to enforced distress and the deprivation of fundamental human rights as well as a role model of dignity and courage for us all. Your children were with you all the way. I will never forget how your two children - your daughter and your son - sought me out several years ago when I was in a different role, and how they advocated for their mother. That was the love of children for their mother. You can be proud of your children!
(Applause)
Terrorism as practised by your kidnappers is a direct assault on our values, on freedom, on human dignity and on democracy.
Mrs Betancourt, your example shows us very clearly, yet again, that democracies must never retreat in the face of terrorism. It is a political and moral duty to ensure that the rule of law is always upheld.
During your captivity, many members of the European Parliament worked tirelessly for your release and I know that many representatives of the various Ingrid Betancourt committees are here today - active champions of your cause, people who are working for the freedom of all hostages in Colombia. I would like to greet and extend a warm welcome to all of you who spoke up on behalf of Ingrid Betancourt and are here in the European Parliament today.
(Applause)
Ladies and gentlemen, we must tirelessly continue our efforts to secure the release of all those who are still being deprived of their freedom. This is another reason for your visit to us today. You yourself said: 'For a victim of terrorism, the greatest danger of all is to be forgotten. When I was in the jungle, I had a face and I had a name. I am now asking we do the same for those who stayed behind.' Those were your words, and they still are. In the name of the European Parliament, we call today for this to happen.
This year we are celebrating the 60th anniversary of the Universal Declaration of Human Rights, which was adopted by the General Assembly of the United Nations on 10 December 1948. This declaration presented the first worldwide, formal obligation to protect the dignity of each and every person and the equality of all people, without regard to skin colour, religion or origin. Article 3 of the declaration states: 'Everyone has the right to life, liberty and security of person.'
Many, many people have been deprived of their freedom because they have defended human rights. At the conference entitled 'The defenders take the floor', which is being organised this week here at the European Parliament, we have heard numerous testimonies from people who have been oppressed, arbitrarily arrested or forced into exile because of their fight for fundamental rights and freedoms. We have also had the opportunity to discuss in detail how we can better protect these people and support their work.
Mrs Betancourt, we are all honoured and delighted to ask you now to address the European Parliament.
(FR) Mr President, ladies and gentlemen, it is a very emotional thing for me to be here with you today, on the very day when the United Nations and the European Union are commemorating the 60th anniversary of the Universal Declaration of Human Rights together.
Of course, all I can do is think what an extraordinary coincidence that is. Just three months ago, I was watching you at work from the deepest depths of the Amazonian rainforest, and my greatest aspiration was for others to come and speak here on our behalf, while we remained prisoners of the madness of some, and of the neglect of others.
It is a miracle, I truly believe, to be able to share these moments with you. I come here full of admiration, to a Parliament that I constantly envy. Like all Latin Americans, I dream that your example will be contagious and that our people will unite so that one day we can meet in a Latin American parliament, like yours, and through dialogue and respect find the keys to a great and generous common destiny for our continent.
I know only too well how much you thought of me during those difficult years. I precisely remember your commitment, alongside our families, at a time when the world had lost interest in the fate of the Colombian hostages and when talking about us was frowned upon.
In the jungle, I used to listen to the radio, which broadcast a session taking place here. I had no pictures, but I did have the voices of the journalists describing the session. It was from here, from this chamber, through you, through your refusal to give up and your silent disapproval, that my first help came. Thanks to you I understood, more than five years ago, that we were no longer alone.
If I kept hoping throughout those years, if I could cling on to life, if I could carry my cross day after day, it was because I knew I existed in your hearts. I told myself that they could make me disappear physically, but my name and my face would always live on in your thoughts.
That is why, from the moment I first set foot back in the free world, I wanted to come here, to this place that I feel is also my home. I had to tell you that nothing you said or did was in vain. If I am alive, if I have rediscovered the joy of living, I owe it to you. You must understand that your words delivered me well before physical help actually reached me.
Thank you!
(Applause)
Thank you to all of you. Thank you for opening your hearts to this tragedy such a long way away. When I thought about the creation of a status of victims of terrorism and I talked to the UN about the need to allow room for expression to the families of the victims, I thought of the example you gave us. I know you welcomed my family, my mother, my children, and you listened to them. In the jungle, when I knew that, it made all the difference to me. Through your generosity, the European Parliament has become a platform to tell the world about the scale of the barbarity we experienced and that more than 3 000 of my compatriots are still experiencing.
The words spoken here, which enabled me and my companions to be freed, created the need to act while respecting the lives of all the hostages, and also of all the guerrillas, who were our kidnappers. The fact that there was no violence was the result of your stringency and commitment. That is a particular, clear, concrete result of your action.
(Applause)
I would also like to pay tribute here to the thousands of human rights activists, the thousands of freedom fighters who have worked all over the world to secure our return, and the return of many, many other people throughout the world. I can see here the yellow t-shirts of the FICIB.
(Applause)
(ES) I would like to thank the FICIB for fighting for all hostages in Colombia. You were the first to open these doors. Thanks to you, fifteen of my companions and I found freedom. We need to keep fighting and battling to free those that remain, and I know that I can count on you.
(Applause)
(FR) There were many freedom fighters. There was the FICIB of course, and many other committees all over the world: committees in Paris, committees in Italy, in the Netherlands, many, in Greece, Germany, Ireland, Denmark, Sweden, everywhere. We had friends everywhere: in Canada, in the United States, everywhere in Latin America, but it all began here. Thank you!
(Applause)
Every day for more than six years, these freedom fighters organised actions to ensure our tragedy was not swamped by indifference. We are free, some of us, but not all. Their fight goes on.
More than ever we need your support for them, for your doors to be open, for your willingness and time. However, more than ever we need your word. The only weapon we should believe in, you see, is the power of words.
(ES) I would also like to talk about the extraordinary tool that words are, because today I am thinking, with a great deal of sorrow, about a woman who used words as her weapon and was fought against with violence and firearms.
A Colombian woman, Olga Marina Vergara, died on 22 September, murdered along with her grandson, her son and other members of her family. She was a human rights activist. She was a woman who spoke out, who used her words to defend others.
I am thinking about her today, and here, in this sacred place, I ask the authorities of my country, Colombia, to do what is necessary to seek out those responsible so that they may be brought to justice in a fair trial and therefore punished for the disgraceful acts they committed.
(Applause)
(FR) Words are extremely important, you know. It is with words that we can combat hatred and violence most effectively. I am sure that on many occasions you have felt the frustration of not being able to 'do', when 'saying' just seemed like spitting in the wind. I think perhaps that is something you will have experienced - it certainly happened to me when I was a member of the Colombian parliament - that you regret, for example, that you are not part of the government, the executive, where decisions are taken, cheques are signed and things get done. In a material world where what we cannot see does not exist, it is a frustration we all have to watch out for.
Parliament, though, is the temple of words, of words that liberate. This is where all the big awakening processes of a society begin. It is here that the things that really matter to our people are conceived and expressed. If the executive authorities end up taking action, it is because, well before that, someone here, one of you, has stood up and spoken. You know as well as I do that whenever one of you speaks here in Parliament, evil takes another step backwards.
Words have a genuine hold on the real world. Sartre felt it from childhood. Françoise Dolto expressed it beautifully when she said that humans were beings of words, and that words could care, heal and bring to birth, but could also cause sickness and kill. The words we say have the force of the emotions within us.
I was stunned to discover - and this is something quite personal, I am giving you a glimpse into my private life here - that my daughter had kept herself going during my absence on a store of words I had uttered without really thinking over the course of our lives. I did not imagine at the time the hope and strength these words would give her when I was far from her, in captivity. She particularly remembers a letter I had forgotten I had written, that I sent her on her fifteenth birthday. She tells me that she read that letter on each birthday...
(Applause)
...and that each year, because she had changed a bit, she always found something new in it that spoke to the person she was becoming...
(Applause)
The doctors have a name for this: it is post-traumatic stress syndrome. It has to be dealt with. That is all it is. I am sorry.
So I was saying that each time she found something new in these letters that spoke to the person she was becoming, what she was going through. My God, if only I had known! I would have been so careful to scatter her path with more love and more security.
I think of us, of you and me today. If we could really grasp the true measure of the effect that our words have, perhaps we would be more daring, more courageous, more demanding in our discussions about how we relieve the sufferings of those who need us to fight for them. Victims of despotic regimes know that what is said here today conveys the weight of their suffering and gives meaning to their combat. You have always remembered their names and situations. You have prevented their oppressors from taking refuge in the fact that their crimes are forgotten. You have not allowed them to dress up with doctrine, ideology or religion, the horror to which they subject their victims.
When I was a prisoner, on several occasions I heard Raúl Reyes, the Farc spokesman, speaking for me. I heard him say on the radio: 'Ingrid says this' or 'Ingrid says that'. I was outraged to find that with my kidnapping, not only had I been dispossessed of my destiny by the guerrillas, but they were also taking away my voice.
It is with the awareness that I have found my voice again that I am speaking to you, to tell you how much the world needs Europe to speak out. In a world in which anxiety is becoming even more pressing, where our fear of tomorrow means we are in danger of closing in on ourselves, we need to open up, hold out our hands with generosity and start to change the world.
The consumer society we live in is not making us happy. Suicide rates, levels of drug use and violence in society are just a few of the symptoms of a global malaise that is spreading. Global warming and its wake of natural disasters is there to remind us that the Earth is sick of our irresponsibility and also our selfishness.
(Applause)
What is the relationship between this and the suffering of victims of brutality throughout the world? I think there is a very profound relationship. When I was in captivity, I got the chance to study the social behaviour of my kidnappers, obviously at some length. The guerrillas guarding me were no older than my own children. The youngest were 11, 12, 13, and the oldest were 20 or 25 at most. The majority - I would say 95% of them - were working as coca leaf pickers just before being recruited by the Farc. They are known as 'raspachines'. They spend their time, from sunrise to sunset, turning coca leaf into coca paste, which will eventually be used as the base for cocaine.
These are young peasants who live in often very remote regions, but who, through satellite television, are very up-to-date with what is going on in the world. Like our children, they are bombarded with information and they dream, like our children, of iPods, Playstations, DVDs. For them, however, the consumer world they covet is totally out of reach. Moreover, their work on the drug plantations, though better paid than that of traditional peasants in Colombia, barely covers their essential needs.
They find themselves frustrated, unable to contribute to the needs of a family, pursued by the forces of law and order (naturally, because they are engaged in an illegal activity), often victims of the corruption and occasional violence of an unscrupulous officer, and subject to all the abuses, fraud and dirty dealings of the criminals who rule the region. This the empire of criminals, of the drug trade, of the mafia. They end up drowning their sorrows and the three pesos they have earned in alcohol at the makeshift bars where they find refuge.
When the guerrillas recruit, these young people feel they have found the solution to their troubles: they are fed, clothed and housed for life. They have the feeling of having a career, because they can rise through the ranks of the guerrillas' military organisation. They also have a gun at their shoulder, giving them the status of respectability in the region, that is, in the eyes of their family and friends. That is why, where there is poverty, being a guerrilla is a form of social success.
However, they have lost everything. They have lost their freedom. They can never leave the Farc, or see their family again. They will become, without realising it (but I have seen it), the slaves of an organisation that will never let them go; they are cannon fodder in a senseless war.
This body of some 15 000 young people, who form the bulk of the Farc troops, would never be where they are if our society had offered them real prospects of success. They would never be there if the values of our society had not become inverted and the thirst to own things had not become such an important part of living.
(Applause)
Our society is in the process of producing guerrillas by the bucket load in Colombia, fanatics in Iraq, terrorists in Afghanistan and extremists in Iran. Our society crushes human spirits and throws them out like the system's waste: the immigrants we do not want, the unemployed who are such an embarrassment, the drug addicts, mules, child soldiers, the poor, the sick, everyone who has no place in our world.
We have to ask ourselves questions. Do we have the right to keep building a society where the majority is excluded? Can we allow ourselves to be concerned only with our own happiness when it produces unhappiness for so many others? What if the food we throw out by the tonne was redistributed in countries to those who are hungry? What if we looked for more rational models of consumption, to give others access to the benefits of modernity too? Can we conceive of a different civilisation in the future, where communication puts an end to conflict, to armed conflict, where advances in technology enable us to organise our time and space differently so that everyone on the planet has a rightful place through the simple fact of being a citizen of the world.
I truly believe that the defence of human rights demands the transformation of our customs and habits. We need to be aware of the pressure that our way of life is putting on those who do not have access to it. We cannot leave the tap of iniquity running and believe that the vase will never overflow.
(Applause)
We are all human beings, with the same needs and desires. We should begin by recognising the right of others - the person we see under the bridge, those we do not even want to look at because they spoil our environment - to want what we want.
(Applause)
Then there are our hearts. We are all capable of the best, but under group pressure, we are also all capable of the worst. I am not sure we can feel protected against our own capacity for cruelty. When I observed those holding me, I always wondered whether I could act like them. It was clear that most of them were under great pressure, the kind of pressure that group demands placed on them.
What can protect us from that? What will ensure we do not violate human rights, firstly within ourselves - when we accept it, close our eyes or make excuses - and secondly within the world? How can we protect ourselves from this? Our best shield will always be found in our spirituality and our principles. However, it is with our words that we must fight; words make the most extraordinary sword.
That is why I keep repeating that dialogue is essential if we are to bring an end to war in the world. Whether this war is the war in my country, the Colombian war, or if it is happening in Darfur, Zimbabwe, the Democratic Republic of Congo or Somalia, the solution everywhere will always be the same. We need to talk; it is essential that we recognise others' right to be heard, not because they are right or wrong, not because they are good or bad, but because by talking we can save human lives.
(Applause)
I want to convey to you the certainty that fills me. There is nothing stronger than words. We must shower the world with words, to touch hearts and change behaviour. It is by drawing on the treasure in our souls that we can speak on behalf of everyone. It is with the words that spring from the depths of our being that we will build peace. It is with words that we will protect the freedom of everyone; it is through words that we will start to build a new civilisation, the civilisation of Love.
(Applause)
Allow me to speak to you about Love. You know that since my release, I have constantly thought about the fate of my unlucky brothers, those who are today chained to trees like animals, who remained in the jungle when I left. Come with me to where they are.
(Applause)
I am sorry, I am so embarrassed.
(Applause)
Follow me to where they are, under the cover of huge trees that hide the blue sky...
(Applause)
... suffocated by vegetation that closes in on them like a vice, drowned in the incessant humming of nameless insects that do not even allow them the right to rest in silence, besieged by all sorts of monsters that pursue them...
I am sorry, I cannot do this. I am really sorry.
(Applause)
...besieged by all sorts of monsters that relentlessly pursue them, so their bodies are racked with pain.
At the present time, it is possible they may be listening to us and waiting, ear pressed to a radio, for these words, our words, to remind them that they are still alive. For their captors, they are just objects, goods, even less than livestock. On a daily basis, they are for them, for their kidnappers, for the guerrillas, a tiresome chore, they do not provide any immediate return, and they are an easy target for their irritation.
I would like to say each of their names to you. Please give me the gift of a few minutes as a tribute to them, because as they listen to us call out to them, they answer the roll call by their hearts beating a little faster, from the depths of their jungle tomb. We will have succeeded for a few moments in freeing them from the heavy humiliation of their chains.
ALAN JARA, SIGISFREDO LOPEZ, OSCAR TULIO LIZCANO, LUIS MENDIETA, HARVEY DELGADO, LUIS MORENO, LUIS BELTRAN, ROBINSON SALCEDO, LUIS ARTURO ARCIA, LIBIO MARTINEZ, PABLO MONCAYO, EDGAR DUARTE, WILLIAM DONATO, CESAR LASSO, LUIS ERAZO, JOSE LIBARDO FORERO, JULIO BUITRAGO, ENRIQUE MURILLO, WILSON ROJAS, ELKIN HERNANDEZ, ALVARO MORENO, LUIS PENA, CARLOS DUARTE, JORGE TRUJILLO, GUILLERMO SOLORZANO, JORGE ROMERO, GIOVANNI DOMINGUEZ.
I also think of that extraordinary woman, AUNG SAN SUU KYI, who is paying with her life for her people's right to freedom, and who has begun a hunger strike to make herself heard. She needs our words more than ever to lift her up.
(Applause)
Of course, I also carry in my heart the cross of another of my fellow countrymen, Guilad Shalit, who was taken hostage in June 2006. His family is suffering like mine suffered, knocking on every door, moving heaven and earth to secure his release. His personal fate is mixed up with political interests that are nothing to do with him, and over which he has no control.
GUILAD SHALIT, AUNG SAN SUU KYI, LUIS MENDIETA, ALAN JARA, JORGE TRUJILLO, FORERO,...
These names resounding within these walls carry the weight of evil. They have to know that until they are released, each one of us will feel like a prisoner.
I desperately hope that the applause that rings out from this Parliament can carry our love, all our strength and all our energy to them, across the space that separates us. May they know that we are totally committed. May they be sure that we will never keep quiet and will never, never stop our action until they are all free!
Thank you.
(Standing ovation)
Ingrid Betancourt, you have shared your heart with us, the freely elected Members of the European Parliament and - ladies and gentlemen, I believe I can say this on behalf of you all - we have never before experienced such a deeply moving time in this Parliament as we did just now.
Mrs Betancourt, you have given us a message of solidarity and expressed a desire that your experience - the suffering that you had to endure and the freedom that you now have - will also lead to all those who are still being held captive by terrorists obtaining the same freedom that you now have. That is the greatest sign of solidarity that you can offer all captives around the world, and for that we thank you from the bottom of our hearts.
(Applause)
Mrs Betancourt, by your peaceful fight for freedom, for democracy, for human rights and for the dignity of every individual, you have encouraged us, the freely elected Members of the European Parliament, to continue the struggle by peaceful means, without easing up, and with great commitment. You have encouraged us to enter into dialogue, and you have described words as the most important thing in life. Words were at the beginning of human communication. You encourage us to continue along this path.
Mrs Betancourt, let me say this in closing: we have been privileged to experience this deeply moving session with you, a time of deep human emotion, but at the same time a fervent call to action - a call to us, who have been elected in order to take action. Now that you have been given back your freedom and a new life, we hope you find peace in your native country, France - an important country in the European Union, which holds the Presidency of the European Union for this half of the year - and that you will find the happiness you wish for. Most of all, we wish you the love that you have spoken of. Merci, Ingrid Betancourt!
(Applause)
(The sitting was opened at 3.55 p.m.)